Case: 14-10021      Document: 00512888919         Page: 1    Date Filed: 01/05/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10021
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 5, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JAYMIE LYNN SELLERS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:13-CR-100-1


Before STEWART, Chief Judge, and PRADO and HAYNES, Circuit Judges.
PER CURIAM: *
       Jaymie Lynn Sellers appeals the 210-month, below-guidelines sentence
imposed following her guilty plea to conspiracy to possess with intent to
distribute methamphetamine.             She contends that her sentence is both
procedurally and substantively unreasonable.              We look first to determine
whether the district court procedurally erred, and then we consider the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10021    Document: 00512888919     Page: 2   Date Filed: 01/05/2015


                                 No. 14-10021

substantive reasonableness of the sentence in light of the 18 U.S.C. § 3553(a)
factors. See Gall v. United States, 552 U.S. 38, 51 (2007).
      Sellers argues that the district court erred when it extrapolated an
average 92.2 percent purity rate for all of the methamphetamine for which it
held her accountable because the lab report on which the presentence report
(PSR) relied lacked sufficient indicia of reliability. We disagree. The district
court was permitted to consider the information contained in the PSR and to
extrapolate the drug quantity on which to base Sellers’s sentence. See United
States v. Alaniz, 726 F.3d 586, 618 (5th Cir. 2013); United States v. Valdez, 453
F.3d 252, 267 (5th Cir. 2006). Given the unrebutted information contained in
the PSR pertaining to the purity rates of the tested samples and the PSR’s
statement that Sellers had a single source of supply, the district court did not
clearly err in determining that all the methamphetamine involved in the
conspiracy had a similar purity rate. See Valdez, 453 F.3d at 267; see also
United States v. Rodriguez, 666 F.3d 944, 946-47 (5th Cir. 2012).
      Next, our decision in United States v. Foulks, 747 F.3d 914, 915 (5th
Cir.), cert. denied, 135 S. Ct. 219 (2014), forecloses Sellers’s challenge to the
U.S.S.G. § 2D1.1(b)(5)(A) enhancement, which applies when the offense
involves imported methamphetamine.           Her challenge to the four-level
enhancement pursuant to U.S.S.G. § 3B1.1(a) based on her role in the offense
is also unavailing. The PSR contained information derived from Sellers’s cell
phone and home which demonstrated that Sellers had decision making
authority; that she planned and organized the conspiracy; that the nature and
scope of her conduct in the conspiracy was central, given that the
methamphetamine from Mexico came first to Sellers, who then distributed it
on to others in the conspiracy; and that she had control over where and to
whom the methamphetamine would be delivered. See § 3B1.1, comment. (n.4).



                                       2
    Case: 14-10021    Document: 00512888919     Page: 3   Date Filed: 01/05/2015


                                 No. 14-10021

As such, she has failed to show that the district court’s finding was clearly
erroneous. See United States v. Marquez, 685 F.3d 501, 508-09 (5th Cir. 2012);
United States v. Curtis, 635 F.3d 704, 720 n.57 (5th Cir. 2011).
      Finally, we reject Sellers’s challenge to the substantive reasonableness
of her sentence. “[T]he sentencing judge is in a superior position to find facts
and judge their import under § 3553(a) with respect to a particular defendant.”
United States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008). Sellers
has failed to demonstrate that her below-guidelines sentence is substantively
unreasonable. See United States v. Murray, 648 F.3d 251, 258 (5th Cir. 2011).
      AFFIRMED.




                                       3